                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Mary Brackett,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                3:19-cv-00273-DSC
                                      )
                 vs.                  )
                                      )
            Andrew Saul,              )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 21, 2020 Order.

                                               January 21, 2020
